 In the Matter of CHICAGO MILL AND LUMBER COMPANYandINTER-NATIONAL WOODWORKERS OF AMERICA, CIOCase No. 15-R-1432.-Decided May 16, 1946Mr. C. E. Daggett,ofMarianna,Ark., andMr. J. H. Dunn,of Helena,Ark., for the Company.-Mr. Robert Hill,ofWestHelena,Ark., for the Union.Mr. Warren H. Leland,ofcounsel tothe Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Woodworkers of America,C. I. 0., herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Chi-cago Mill and Lumber Company, West Helena, Arkansas, herein calledthe Company, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before John H. Garver, Trial Ex-aminer. The hearing was held at Helena, Arkansas, on April 17, 1946.The Company and the Union appeared and participated. All parties wereafforded full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues. The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in thecase, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYChicago Mill and Lumber Company, a Delaware corporation whichmaintainsits principal office at 33 South Clark Street, Chicago, Illinois,operates plants in several Statesin the United States. This proceeding is68 N. L.R. B., No. 6.24 CHICAGO MILL AND LUMBER COMPANY25concerned solely with the Company's plant located atWest Helena,Arkansas, consisting of a sawmill, lumber yard, box factory, veneer mill,and veneer dry kilns for the manufacture of lumber, veneer, and boxes.Annually the Company purchases raw material, valued in excess of$1,000,000, of which approximately 75 percent is shipped from pointsoutside the State or Arkansas to the West Helena plant. Annually theCompany's West Helena plant sells finished products valued in excess of$3,000,000, of which approximately 90 percent is shipped to points out-side the State of Arkansas.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalWoodworkers of America is a labor organization affili-ated with the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.'III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its supervisory person-nel until the Union has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of all foremen, excluding the box superinten-dent, night superintendent, power superintendent, dry kiln foremen orsuperintendent, and clerical supervisors. The Company takes no positionwith reference to the composition of the unit, but contends that it is in-appropriate because supervisory employees are a part of management.The contention of the Company has been considered in a number ofprevious cases. The Board has found,2 as have the courts,3 that the defini-1Local No.329 ofthe Unionpresently represents the production and maintenance employeesat theWestHelena plant, andhas a contractwith theCompany coveringsuch employees.Local No 419 has been granted a charter by the Union, and its membershipis limited tosupervisory employeesof the Company.2SeeMatter ofSossManufacturingCompany, et at., 56 N L R B 348;Matter ofPackardMotor Car Company,61N L R, B 4, and 64 N. L. R B. 1212;Matter of The B F. GoodrichCompany,65 N. L. R. B.294;Matter of L. A. Young Spring & Wire Corporation,65 N. L. R. B.298,Matter of Simmons Company,65N L. R. B. 984;Matter of The MidlandSteel ProductsCompany,65 N L. R. B. 997;Matter of Jones & Laughlin Steel Corporation,66 N. L.R. B. 386s SeeN. L. R. B.v.Armour and Company,154 F. (2d) 570 (C. C. A. 10,November 5, 1945);loner & LaughlinSteel Corporation v. N. L. R. B.,146F. (2d) 833(C. C. A. 5). 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions of "employer" and "employee" contained in the Act are not mutu-ally exclusive; that a foreman, for example, is an "employer" when heacts in the interests of his employer, but is an "employee" when he actsin his own interest, as when he seeks to better the terms and conditions ofemployment. Inasmuch as the present proceeding covers the "employee"aspect of their dual relationship, we find that the foremen herein soughtare employees within the meaning of Section 2 (3) of the Act,4 and com-prise an appropriate unit.We find that all foremen employed by the Company at its West Helena,Arkansas, plant, excluding the box superintendent, night superintendent,power superintendent, dry kiln foreman or superintendent, and clericalsupervisors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees in theappropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.5DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Chicago Mill and LumberCompany, West Helena, Arkansas, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifteenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among employees in theunit found appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during said pay-roll period because4 SeeMatterof CaliforniaPacking Corporation,66 N. L. R. B 1461;Matterof The TexasCompany,67 N. L. R. B. 452.As Local 419 of the Unionappears tobe more directlyinterested in this proceeding, weshall place it upon the ballot.If chosen by the employees in the appropriate unit as theirbargaining agent,we shall certify Local 419. CHICAGO MILL AND LUMBER COMPANY27they were ill or on vacation or temporarily laid off, and including employ-ees in the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by InternationalWoodworkers of America, Local 419,C. I. 0., for the purposes of collective bargaining.MR. GERARD D. REILLY,dissenting :For the reasons stated in my dissenting opinion inMatter of PackardMotor Car Company,61 N. L R. B. 4, andMatter of Jones & LaughlinSteel Corporation,66 N. L. R. B., 386, I am constrained to dissent fromthe majority opinion in this case.